Citation Nr: 0816987	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (a "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The Seattle, Washington RO currently 
holds jurisdiction over the claims.

The Board notes that the RO certified for appeal the issue of 
entitlement to service connection for psychiatric conditions, 
including PTSD.  As there are specific regulatory 
requirements that must be met to establish service connection 
for PTSD, the Board has listed two separate issues on the 
title page.  See 38 C.F.R. § 3.304(f); see also Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 
549 (1993).

In February 2008, the veteran withdrew his request for a 
hearing before the Board.


FINDINGS OF FACT

1.  The competent evidence, overall, demonstrates that the 
veteran's acquired psychiatric disorders first manifested 
many years after service and are not related to his period of 
active military service.

2.  The veteran's PTSD is not related to his active military 
service.

3.  The veteran's degenerative disc disease of the lumbar 
spine, which first manifested many years after service, is 
not shown to be related to his period of active military 
service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Specified diseases listed as chronic in nature, such as 
arthritis and psychosis, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112; 1113, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).

The record reflects that the veteran has been diagnosed with 
multiple personality disorders.  As a personality disorder is 
not considered a disease or injury within the meaning of VA 
laws and regulations, the Board finds that the variously 
diagnosed personality disorders are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b) (West 2002).  These provisions serve to 
reduce the evidentiary burden for combat veterans with 
respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service, but do not 
obviate the ultimate burden of establishing a nexus between 
such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 
194 (1999).

The veteran alleges current low back disability residuals 
stemming from a dock fall during basic training that rendered 
him unconscious.  His medical records also include his 
allegations that he injured his low back as a result of a 
landmine explosion which occurred in Vietnam.

With respect to his acquired psychiatric disorder and PTSD, 
the veteran primarily alleges preexisting PTSD which was 
aggravated by in service events.  For instance, he reports a 
closed head injury with loss of consciousness when falling 
from a dock.  He recalls panic symptoms during exercises 
involving tear gas, war games and berthing raids.  He was 
also traumatized by being wrongly discharged on the basis of 
having a personality disorder.  He reports pre-service 
stressors involving sexual abuse as a child, and a post-
service stressor of witnessing a plane crash into a building 
in 1978. 

On his induction examination in December 1974, the veteran 
denied a history of symptoms such as "[f]requent trouble 
sleeping," "[d]epression or excessive worry," "[l]oss of 
memory or amnesia," "[n]ervous trouble of any sort," and 
"[p]eriods of unconsciousness."  He also denied use of 
alcohol and drugs.  His examination did not diagnose a 
chronic low back disability, an acquired psychiatric 
disorder, or PTSD.

The veteran's enlistment contract, dated December 1974, 
included his certification that he had never received 
psychiatric care.  

In January 1975, the veteran was treated for a right heel 
contusion after falling off a dock.  There was no reference 
that he was rendered unconscious or injured his low back.

In July 1975, the veteran was taken to the hospital after 
being found unconscious with bubbles coming from his mouth.  
He was later assessed with acute bronchitis, allergic 
rhinitis, and bronchial asthma.

The veteran's personal records show that, in July 1975, he 
was assigned a low mark in Military Behavior and Adaptability 
based upon careless work, questioning of authority, and 
having a negative outlook towards the service.  

In October 1975, the veteran was assigned low marks in 
Professional Performance and Adaptability and Military 
Behavior.  He was noted to flaunt authority, question the 
chain of command, and demonstrate an indifferent attitude 
which interfered with his working relationships.

In January 1976, the veteran underwent psychiatric 
consultation based upon his difficulty adjusting to the 
shipboard environment.  He was given a referral provisional 
diagnosis of immature personality.  The psychiatric reports 
noted the veteran's pre-service history of spending time in 
boys and foster homes which he described as a "deep dark 
hole" and a "very destructive process for him."  He had 
been expelled in 8th grade, had been arrested on one 
occasion, and saw a psychiatrist on three separate occasions.  
He had a long history of anti-establishment problems, such as 
participating in anti-war demonstrations, and joined the 
military "to confront it directly."

The psychiatric reports further described the veteran's 
service history as becoming involved with the Center for 
Servicemen's rights, contributing to their newspaper "Up 
From The Bottom" as well as 10% of his gross income.  He had 
become increasingly disenchanted with military life, and felt 
incapable of upholding military standards.  His quarterly 
marks were below average, and he seemed to have no desire to 
increase them.  He stated that he felt suicidal at times, but 
had not acted on his thoughts.

The examiner diagnosed the veteran with a passive-aggressive 
personality disorder.  The veteran was described as having a 
great deal of anger towards authority figures which he was 
unable to express directly.  He expressed his aggressive 
feelings passively by obstructionism, intentional 
inefficiency, stubbornness and involvement with anti-military 
groups.  The examiner felt that the veteran's behavior was an 
expression of his resentment at failing to find gratification 
in relationships within the Navy.  The examiner recommended 
the veteran for administrative discharge based on opinion 
that the veteran would become an increasingly ineffective 
service member.  The examiner felt that the veteran was not 
suicidal, but, because of his disrupted background and 
personality problems, a suicidal attempt in the near future 
was not out of the realm of possibility.  The veteran was not 
deemed psychotic, and was able to know right from wrong and 
adhere to the right.

The Board finds that this report provides evidence against 
the claims, clearly indicating a personality disorder in 
service. 

The veteran's separation examination in February 1976 did not 
diagnose a chronic back disorder, an acquired psychiatric 
disorder or PTSD.  He was administratively separated by 
reason of unsuitability.

Importantly, the veteran's personnel records do not reflect 
that he served in the Republic of Vietnam.

Overall, the veteran's service medical and personnel records 
provide strong evidence against his claims, showing no 
evidence of a chronic low back disability, no evidence of low 
back or head injury, no evidence of combat service, and 
competent evidence demonstrating a personality disorder. 

The post-service medical records first document the veteran's 
treatment for low back disability in 1983, and psychiatric 
symptoms in 2001.  His psychiatric disorder has been 
variously diagnosed as mixed bipolar disorder, mixed anxiety 
disorder (PTSD, obsessive-compulsive and phobia), dysthymic 
disorder, alcohol (ETOH) abuse and dependence, alcohol 
induced mood disorder, dissociative/dual identity disorder, 
and PTSD secondary to childhood trauma.  He has also been 
diagnosed with multiple types of personality disorders.

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).   This is 
highly probative evidence against the claims, first showing 
treatment for the disorders many years after service.

As there is no evidence of arthritis or psychosis within the 
first post-service year, the presumptive provisions of 
38 C.F.R. §§ 3.303 and 3.309 do not apply.  Additionally, as 
stated above, personality disorders are not subject to 
service connection.

Additionally, the Board further finds no competent evidence 
of a nexus between the veteran's currently diagnosed 
degenerative disc disease, PTSD and acquired psychiatric 
disorders and his period of active service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  

The private clinical records in 1983 include the veteran's 
report of the onset of low back pain with sciatica in 
approximately April or May of 1983, providing evidence 
against this claim.   

The VA clinical records include assessments of PTSD related 
to childhood trauma, providing more evidence against this 
claim.  A VA examiner in March 2003 found no specific 
evidence that any of the veteran's psychological issues were 
related to his service.  Thus, this is further probative 
evidence against the claims, showing current disorders 
unrelated to service.

The Board acknowledges the opinion of a VA examiner in March 
2003 that the veteran "likely" manifested symptoms of panic 
prior to his entrance into active service "based on the 
information available to the examiner at the time of the 
evaluation."  Notably, the Board can find no indication from 
the examination report that the veteran's claims folder was 
reviewed.  This examiner report included the veteran's 
recollections of experiencing panic symptoms and dissociative 
states prior to service which he later recanted.  See 
Veteran's Notice of Disagreement received November 2003.   

As addressed more fully below, the veteran is shown to be an 
unreliable historian where some of his assertions are 
inherently incredulous.  The examiner's impression of 
"likely," coupled with the unreliability of the veteran's 
assertions, are insufficient to meet the burden of 
establishing that an acquired psychiatric disorder and/or 
PTSD clearly and unmistakably preexisted service.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

On review of the record, the Board finds the veteran's 
contentions of a closed head and low back injuries as result 
of a falling injury from a dock, as well as low back injury 
from a landmine explosion in Vietnam, are not credible and 
heavily outweighed by the medical evidence of record, 
undermining all claims before the Board.

For example, in seeking treatment for a back injury in 1983, 
the veteran reported "[h]ad LBP yrs ago when serving in 
Vietnam ? thrown by a landmine and injured back ? Rx'd in 
hosp x 3 weeks."  

The veteran served as a personnel clerk in service, has not 
been awarded the Purple Heart or any award indicative of 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (a "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1976.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  The Seattle, Washington RO currently 
holds jurisdiction over the claims.

The Board notes that the RO certified for appeal the issue of 
entitlement to service connection for psychiatric conditions, 
including PTSD.  As there are specific regulatory 
requirements that must be met to establish service connection 
for PTSD, the Board has listed two separate issues on the 
title page.  See 38 C.F.R. § 3.304(f); see also Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 
549 (1993).

In February 2008, the veteran withdrew his request for a 
hearing before the Board.


FINDINGS OF FACT

1.  The competent evidence, overall, demonstrates that the 
veteran's acquired psychiatric disorders first manifested 
many years after service and are not related to his period of 
active military service.

2.  The veteran's PTSD is not related to his active military 
service.

3.  The veteran's degenerative disc disease of the lumbar 
spine, which first manifested many years after service, is 
not shown to be related to his period of active military 
service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Specified diseases listed as chronic in nature, such as 
arthritis and psychosis, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112; 1113, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).

The record reflects that the veteran has been diagnosed with 
multiple personality disorders.  As a personality disorder is 
not considered a disease or injury within the meaning of VA 
laws and regulations, the Board finds that the variously 
diagnosed personality disorders are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official of such incurrence and, to that end, 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 1154(b) (West 2002).  These provisions serve to 
reduce the evidentiary burden for combat veterans with 
respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service, but do not 
obviate the ultimate burden of establishing a nexus between 
such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 
194 (1999).

The veteran alleges current low back disability residuals 
stemming from a dock fall during basic training that rendered 
him unconscious.  His medical records also include his 
allegations that he injured his low back as a result of a 
landmine explosion which occurred in Vietnam.

With respect to his acquired psychiatric disorder and PTSD, 
the veteran primarily alleges preexisting PTSD which was 
aggravated by in service events.  For instance, he reports a 
closed head injury with loss of consciousness when falling 
from a dock.  He recalls panic symptoms during exercises 
involving tear gas, war games and berthing raids.  He was 
also traumatized by being wrongly discharged on the basis of 
having a personality disorder.  He reports pre-service 
stressors involving sexual abuse as a child, and a post-
service stressor of witnessing a plane crash into a building 
in 1978. 

On his induction examination in December 1974, the veteran 
denied a history of symptoms such as "[f]requent trouble 
sleeping," "[d]epression or excessive worry," "[l]oss of 
memory or amnesia," "[n]ervous trouble of any sort," and 
"[p]eriods of unconsciousness."  He also denied use of 
alcohol and drugs.  His examination did not diagnose a 
chronic low back disability, an acquired psychiatric 
disorder, or PTSD.

The veteran's enlistment contract, dated December 1974, 
included his certification that he had never received 
psychiatric care.  

In January 1975, the veteran was treated for a right heel 
contusion after falling off a dock.  There was no reference 
that he was rendered unconscious or injured his low back.

In July 1975, the veteran was taken to the hospital after 
being found unconscious with bubbles coming from his mouth.  
He was later assessed with acute bronchitis, allergic 
rhinitis, and bronchial asthma.

The veteran's personal records show that, in July 1975, he 
was assigned a low mark in Military Behavior and Adaptability 
based upon careless work, questioning of authority, and 
having a negative outlook towards the service.  

In October 1975, the veteran was assigned low marks in 
Professional Performance and Adaptability and Military 
Behavior.  He was noted to flaunt authority, question the 
chain of command, and demonstrate an indifferent attitude 
which interfered with his working relationships.

In January 1976, the veteran underwent psychiatric 
consultation based upon his difficulty adjusting to the 
shipboard environment.  He was given a referral provisional 
diagnosis of immature personality.  The psychiatric reports 
noted the veteran's pre-service history of spending time in 
boys and foster homes which he described as a "deep dark 
hole" and a "very destructive process for him."  He had 
been expelled in 8th grade, had been arrested on one 
occasion, and saw a psychiatrist on three separate occasions.  
He had a long history of anti-establishment problems, such as 
participating in anti-war demonstrations, and joined the 
military "to confront it directly."

The psychiatric reports further described the veteran's 
service history as becoming involved with the Center for 
Servicemen's rights, contributing to their newspaper "Up 
From The Bottom" as well as 10% of his gross income.  He had 
become increasingly disenchanted with military life, and felt 
incapable of upholding military standards.  His quarterly 
marks were below average, and he seemed to have no desire to 
increase them.  He stated that he felt suicidal at times, but 
had not acted on his thoughts.

The examiner diagnosed the veteran with a passive-aggressive 
personality disorder.  The veteran was described as having a 
great deal of anger towards authority figures which he was 
unable to express directly.  He expressed his aggressive 
feelings passively by obstructionism, intentional 
inefficiency, stubbornness and involvement with anti-military 
groups.  The examiner felt that the veteran's behavior was an 
expression of his resentment at failing to find gratification 
in relationships within the Navy.  The examiner recommended 
the veteran for administrative discharge based on opinion 
that the veteran would become an increasingly ineffective 
service member.  The examiner felt that the veteran was not 
suicidal, but, because of his disrupted background and 
personality problems, a suicidal attempt in the near future 
was not out of the realm of possibility.  The veteran was not 
deemed psychotic, and was able to know right from wrong and 
adhere to the right.

The Board finds that this report provides evidence against 
the claims, clearly indicating a personality disorder in 
service. 

The veteran's separation examination in February 1976 did not 
diagnose a chronic back disorder, an acquired psychiatric 
disorder or PTSD.  He was administratively separated by 
reason of unsuitability.

Importantly, the veteran's personnel records do not reflect 
that he served in the Republic of Vietnam.

Overall, the veteran's service medical and personnel records 
provide strong evidence against his claims, showing no 
evidence of a chronic low back disability, no evidence of low 
back or head injury, no evidence of combat service, and 
competent evidence demonstrating a personality disorder. 

The post-service medical records first document the veteran's 
treatment for low back disability in 1983, and psychiatric 
symptoms in 2001.  His psychiatric disorder has been 
variously diagnosed as mixed bipolar disorder, mixed anxiety 
disorder (PTSD, obsessive-compulsive and phobia), dysthymic 
disorder, alcohol (ETOH) abuse and dependence, alcohol 
induced mood disorder, dissociative/dual identity disorder, 
and PTSD secondary to childhood trauma.  He has also been 
diagnosed with multiple types of personality disorders.

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).   This is 
highly probative evidence against the claims, first showing 
treatment for the disorders many years after service.

As there is no evidence of arthritis or psychosis within the 
first post-service year, the presumptive provisions of 
38 C.F.R. §§ 3.303 and 3.309 do not apply.  Additionally, as 
stated above, personality disorders are not subject to 
service connection.

Additionally, the Board further finds no competent evidence 
of a nexus between the veteran's currently diagnosed 
degenerative disc disease, PTSD and acquired psychiatric 
disorders and his period of active service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).  

The private clinical records in 1983 include the veteran's 
report of the onset of low back pain with sciatica in 
approximately April or May of 1983, providing evidence 
against this claim.   

The VA clinical records include assessments of PTSD related 
to childhood trauma, providing more evidence against this 
claim.  A VA examiner in March 2003 found no specific 
evidence that any of the veteran's psychological issues were 
related to his service.  Thus, this is further probative 
evidence against the claims, showing current disorders 
unrelated to service.

The Board acknowledges the opinion of a VA examiner in March 
2003 that the veteran "likely" manifested symptoms of panic 
prior to his entrance into active service "based on the 
information available to the examiner at the time of the 
evaluation."  Notably, the Board can find no indication from 
the examination report that the veteran's claims folder was 
reviewed.  This examiner report included the veteran's 
recollections of experiencing panic symptoms and dissociative 
states prior to service which he later recanted.  See 
Veteran's Notice of Disagreement received November 2003.   

As addressed more fully below, the veteran is shown to be an 
unreliable historian where some of his assertions are 
inherently incredulous.  The examiner's impression of 
"likely," coupled with the unreliability of the veteran's 
assertions, are insufficient to meet the burden of 
establishing that an acquired psychiatric disorder and/or 
PTSD clearly and unmistakably preexisted service.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

On review of the record, the Board finds the veteran's 
contentions of a closed head and low back injuries as result 
of a falling injury from a dock, as well as low back injury 
from a landmine explosion in Vietnam, are not credible and 
heavily outweighed by the medical evidence of record, 
undermining all claims before the Board.

For example, in seeking treatment for a back injury in 1983, 
the veteran reported "[h]ad LBP yrs ago when serving in 
Vietnam ? thrown by a landmine and injured back ? Rx'd in 
hosp x 3 weeks."  

The veteran served as a personnel clerk in service, has not 
been awarded the Purple Heart or any award indicative of 
combat service, and did not receive treatment for any type of 
landmine injury in service.  

Importantly, the veteran's personnel records do not reflect 
that he served in the Republic of Vietnam.

This statement, when viewed in the context of the record, is 
inherently incredible.  Thus, the Board finds no factual 
basis to adjudicate the claim under the relaxed evidentiary 
standards of 38 U.S.C.A. 1154(b).

Furthermore, the veteran's unsupported and in some cases 
rebutted allegations, as a whole, are impeached by his own 
admissions to fabricating facts.  For instance, his VA 
clinical records in 2001 include his admissions of lying to 
obtain jobs, and that "he often 'manipulates and uses' his 
colleagues."  He admitted to being a "pathological liar" 
to a VA clinician in December 2001 at which time the examiner 
found the veteran's information concerning his drug and 
alcohol usage was "significantly distorted by 
misrepresentation."   He has admitted to prior arrests for 
burglary and larceny.  

In June 2002, a VA clinician stated "[t]he patient himself, 
who is judged to be an unreliable historian, has described 
himself as a 'pathological liar' and review of CPRS records, 
including admissions to 5C in Feb and Apr of 2002, reveal 
multiple discrepancies in self-reported history within record 
and in comparison to history gained from pt tonight." 

Additionally, the veteran introduced into the record a 
statement from his former social worker at the Guadalupe Home 
for Boys, where he spent approximately three years in a 
foster home.  She recalled that, in the Summer of 1974, the 
veteran got into trouble after embezzling funds from a gas 
station.  She denied witnessing any panic disorder behavior, 
but commented that the veteran was "quite a liar and fairly 
manipulative."  Notably, the veteran resubmitted this 
document with this information redacted, stating that the 
information was not relevant to his claims.

The veteran's self-diagnoses and statement of medical 
causation also hold no probative value in this case, as he is 
not shown to possess the requisite training and expertise to 
speak to issues of medical diagnosis and causation.  
Espiritu, 2 Vet. App. at 494.  The Board actually finds that 
the veteran's statements, as a whole, provide evidence 
against all of his claims, clearly indicating that the 
veteran's statements are not trustworthy. 

The veteran's assertion that Dr. B. "remarked" that his 
March 2002 magnetic resonance imaging (MRI) scan results are 
consistent with falling or being thrown from heights are not 
borne out by the medical records.  The veteran's 
recollections of a doctor statement, standing alone, are 
insufficient to constitute medical nexus evidence in this 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  In any event, such an 
opinion would hold no probative value in this case as the 
veteran's allegations of injury are not credible.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion can be 
rejected if the based on a rejected factual basis).

The Board further acknowledges the veteran's argument that 
PTSD must have preexisted service as it has been diagnosed as 
secondary to his childhood traumas.  However, VA regulations 
recognize that PTSD may not manifest at the time of 
experiencing the initial stressor(s).  38 C.F.R. § 3.303(d).  
See also 38 C.F.R. § 3.304(f) (legal standards for 
establishing service connection for PTSD does not include a 
requirement that PTSD symptoms actually manifest in service).  
There is no medical evidence in this case to support the 
veteran's conclusion that he manifested PTSD prior to service 
or in service.

Simply stated, the Board finds that the service medical 
records and post-service medical records outweigh the 
veteran's current contentions, providing evidence against 
these claims.  The Board finds no factual basis to support a 
finding that an acquired psychiatric disorder or PTSD clearly 
and unmistakably existed prior to service, and no factual 
basis to employ the evidentiary standards of 38 U.S.C.A. 
§ 1154(b).  Based on the above, service connection may not be 
established based on chronicity in service or post-service 
continuity symptoms first seen in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claims for an 
acquired psychiatric disorder, PTSD and degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. § 5107(b).  The 
appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of pre-adjudicatory letters sent to the veteran in 
February 2002, June 2002, September 2002, December 2002 and 
June 2003.  These letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
February 2002 letter specifically advised the veteran that 
most claims require evidence of inservice occurrence or 
aggravation of a disease or injury, or an event which 
occurred in service that caused an injury or disease.  
Additionally, the information and evidence of record should 
show a current disability, or recurrent symptoms of 
disability that may be associated with active service.  
Furthermore, the veteran was provided a PTSD stressor 
questionnaire.  The June 2002 letter advised him of the 
evidentiary requirements for substantiating a PTSD claim 
based on personal trauma.  The September 2002 letter 
requested him to send in any additional evidence or 
information that may be capable of substantiating his claims.  
The December 2002 and June 2003 letters requested him to 
identify any pre-service mental health treatment records 
relevant to his claims.

The veteran's notice was defective to the extent that he was 
not advised of the criteria for establishing a disability 
rating or effective date of award until May 2007.  This 
notice defect was cured with readjudication of the claims in 
a September 2007 Supplemental Statement of the Case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  The timing defect 
results in no prejudice to the veteran as the issues have no 
bearing on the claims until such time that an award of 
service connection is granted.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (a notice error is not prejudicial 
when concerning a benefit that cannot be awarded matter of 
law).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the veteran's service 
medical and personnel records, all relevant and available VA 
and private treatment records identified by the veteran, and 
medical and legal documents pertaining to the veteran's award 
of disability benefits with the Social Security 
Administration.

As decided above, the veteran's allegations of inservice 
occurrence are not credible, the preponderance of the 
evidence is against a finding of persistent or recurrent 
symptoms of disability since service and the competent 
medical evidence, in the form of military examinations during 
service, shows that chronic disorders were not manifest in 
service.  As the evidence of record does not otherwise 
include any competent evidence suggesting an association 
between the current disorders and active service, the Board 
has no duty to provide examination or obtain medical opinion 
in this case.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under McLendon, in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  The Board finds that the service and post-service 
medical records provides so much evidence against these 
claims as a further medical evaluation or medical opinion, 
beyond the medical opinions in the claims file, is not 
required.  In this case, there is sufficient competent 
medical evidence on file for the VA to make a decision on 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for PTSD is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


